      Case 1:19-cv-05642-LGS-DCF Document 1 Filed 06/17/19 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MANHATTAN SAFETY MAINE, INC. and RECOVERY
 EFFORT, INC.,
                                                                    COMPLAINT
                                                      Plaintiffs,
                                                                    Civ. Action No. 19-5642
                            -against-

 MICHAEL BOWEN, ARIE GENGER, ARNOLD BROSER,
 DAVID BROSER, individually and as trustee of the
 GENGER LITIGATION TRUST, ABDG LLC, TEDCO,
 INC., and JOHN DOES 1-10

                                                   Defendants.

       Plaintiffs MANHATTAN SAFETY MAINE, INC. and RECOVERY EFFORT, INC.

(together, “Plaintiffs”), by their undersigned counsel, by and for their Complaint against

defendants MICHAEL BOWEN, ARIE GENGER, ARNOLD BROSER, DAVID BROSER,

GENGER LITIGATION TRUST, ABDG LLC, TEDCO, INC., and JOHN DOES 1-10 (together,

“Defendants”), allege as follows:

                                  NATURE OF THE ACTION
       1.      This is an action to recover $32.3 million, consisting of $17.3 million in funds and

$15 million in promissory notes, obtained by Defendants through fraudulent conveyances and

other wrongful means, which properly belongs to the 1993 Orly Genger Trust, more formally

called “Trust u/a 12/13/93 f/b/o Orly Genger” (the “Orly Trust”).

       2.      These assets represent settlement proceeds (the “2013 Settlement Proceeds”) of a

settlement agreement made in June 2013 (the “2013 Settlement”), in a lawsuit expressly brought,

in significant part, “on behalf of” the Orly Trust. The 2013 Settlement purported to resolve various

disputes concerning the Orly Trust’s beneficial ownership of certain shares in a business called

Trans-Resources Inc. (“TRI”).
      Case 1:19-cv-05642-LGS-DCF Document 1 Filed 06/17/19 Page 2 of 16



          3.     In the years preceding the 2013 Settlement, various litigations had been instituted

relating to the TRI shares. In broad summary, in 2004, Arie Genger (“Arie”) and the Orly Trust

had each purchased shares in TRI. In 2008, however, the minority shareholder of TRI, a group of

affiliated investors known collectively as the “Trump Group,” brought suit in federal court,

claiming that the 2004 purchases had violated TRI’s Stockholders Agreement and the Trump

Group’s right of first refusal thereunder, such that the Trump Group was entitled to acquire the

shares instead. A separate suit was then filed in New York state court by Arie and Orly Genger

(“Orly”)—the latter suing in relevant part in a derivative capacity, as trust beneficiary, on behalf

of the Orly Trust—with respect to the TRI shares that previously had been acquired by the Orly

Trust in 2004.

          4.     Indeed, for that reason, the 2013 Settlement itself made reference to the latter shares

in TRI as the “Orly Trust Shares.” Orly, in her personal capacity, never claimed to own any shares

of TRI.

          5.     Arie, but not Orly, received litigation funding from an entity owned by David and

Arnold Broser (together, the “Brosers”) called ABDG LLC (“ABDG”).

          6.     In February 2013, a few months before execution of the 2013 Settlement, the

Delaware Chancery Court had ruled that Arie had no claim to ownership of any TRI shares. In

the same ruling, the Delaware Chancery Court indicated that there would be a contempt proceeding

held against Arie for continuing to maintain the aforementioned action in New York relating to

TRI, in violation of the Delaware Court’s Order.

          7.     Thus, at the time of the 2013 Settlement, the only TRI shares whose ownership was

the subject of a live dispute were the “Orly Trust Shares”—i.e., shares in TRI that, if Orly’s

derivative claims brought on behalf of the Orly Trust in her capacity as trust beneficiary succeeded,



                                                   2
       Case 1:19-cv-05642-LGS-DCF Document 1 Filed 06/17/19 Page 3 of 16



would be deemed property of the Orly Trust. Arie had no interest in any TRI’s shares, nor did

Arie’s litigation funders, the Brosers, and Arie’s main interest in entering the 2013 Settlement was

to avoid being held in contempt by the Delaware Chancery Court.

       8.      Despite the foregoing, the entire 2013 Settlement Proceeds reside outside the Orly

Trust, and, upon information and belief, are currently in the hands of Defendants. At the time of

the 2013 Settlement, as Defendants were well aware, the Orly Trust had significant liabilities,

including the Orly Trust’s unqualified guarantee of 48% of the principal and interest on a note (the

“Note”) issued in the face amount of $8.95 million, bearing interest at a rate of 6.06%, made by D

& K Limited Partnership (“D & K”), in favor of TPR Investment Associates, Inc. (“TPR”).

       9.      Upon information and belief, of the $17.3 million cash payment, approximately

$16.3 million went to Tedco, Inc. (“Tedco”), an entity controlled by the Brosers, and all or virtually

all of the remainder went to Arie; the two promissory notes, meanwhile, are being held by

Defendant Michael Bowen (“Bowen”), as successor to William Wachtel, who was the original

payment agent designated in the 2013 Settlement.

       10.     This action is brought to restore the 2013 Settlement Proceeds to their rightful

owner, the Orly Trust.

                                          THE PARTIES

       11.     Plaintiff MANHATTAN SAFETY MAINE, INC. (“Manhattan”) is a corporation

organized under the laws of Maine and having its principal place of business in Maine.

       12.     Manhattan has received from TPR an assignment of all right, title, and interest in

any funds owed by the Orly Trust to TPR as a result of the Note and the debt evidenced thereby.

       13.     Plaintiff RECOVERY EFFORT, INC. (“Recovery”) is a corporation organized

under the laws of Arkansas and having its principal place of business in Arkansas, which is wholly

owned by the Orly Trust.
                                                  3
       Case 1:19-cv-05642-LGS-DCF Document 1 Filed 06/17/19 Page 4 of 16



       14.     Recovery has received from its 100% owner, the Orly Trust, an assignment of all

right, title, and interest the Orly Trust has in the 2013 Settlement with respect to the claims that

form the subject of this action.

       15.     Upon information and belief, Defendant MICHAEL BOWEN (“Bowen”) is a

citizen of the State of New York.

       16.     Upon information and belief, Defendant ARIE GENGER is a citizen of Florida,

who maintains an office in the State of New York.

       17.     Upon information and belief, Arnold Broser is a citizen of the State of Florida, and

a controlling shareholder of Tedco.

       18.     Upon information and belief, David Broser is a citizen of the State of New York,

and a controlling shareholder of Tedco.

       19.     Upon information and belief, Defendant GENGER LITIGATION TRUST (the

“Litigation Trust”) is a trust whose trustees are Lance Harris and David Broser, both of whom are

citizens of the State of New York. The Litigation Trust is named as nominal Defendant solely to

the extent complete relief is necessary.

       20.     Upon information and belief, Defendant ABDG LLC is a limited liability company

whose members are Arnold and David Broser, who are citizens of the State of New York. ADBG

is named as a nominal Defendant solely to the extent complete relief is necessary.

       21.     Upon information and belief, Defendant TEDCO, INC. is a corporation organized

under the laws of Nevada, and headquartered in the State of New York, whose controlling

shareholders are the Brosers.




                                                 4
       Case 1:19-cv-05642-LGS-DCF Document 1 Filed 06/17/19 Page 5 of 16



        22.     Upon information and belief, Defendants JOHN DOES 1-10 represent other,

currently unknown parties who have received and/or been enriched by the 2013 Settlement

Proceeds without providing consideration.

                                   JURISDICTION AND VENUE

        23.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, in that

the Plaintiffs and the Defendants are citizens of different States, and the amount in controversy is

greater than $75,000.

        24.     The Court has jurisdiction over this action under 28 U.S.C. § 2201 to the extent

Plaintiffs seek declaratory relief.

        25.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 in that (a) one or more

Defendants reside in this District, (b) a substantial part of the events or omissions giving rise to

the claim occurred in this District, and/or (c) a substantial part of property that is the subject of the

action is situated in this District.

                      FACTS COMMON TO ALL CAUSES OF ACTION

        The 2013 Settlement Resolved Claims Concerning TRI Shares in Which the Orly
        Trust Claimed an Ownership Interest

        26.     The 2013 Settlement represents the culmination of various disputes that arose

concerning ownership of certain TRI shares, to which both the Trump Group and the Orly Trust

claimed an ownership interest.

        27.     In particular, as noted above, the Trump Group claimed that, by virtue of various

events, it had acquired, or had a right to acquire, certain shares of TRI that purportedly were owned

by the Orly Trust (the “Orly Trust Shares”), such TRI shares having previously purportedly been

purchased by the Orly Trust from TPR in 2004.

        28.     At the time of this dispute, Orly personally did not own any shares of TRI.


                                                   5
      Case 1:19-cv-05642-LGS-DCF Document 1 Filed 06/17/19 Page 6 of 16



       29.     Those disputes included an action filed in 2010 (the “2010 Action”) in which Orly,

in relevant part, in her capacity as trust beneficiary, asserted a derivative claim on behalf of the

Orly Trust, relating to the Orly Trust’s claimed ownership of certain TRI shares. Orly so

represented in numerous court papers, including but not limited to the following documents:

               a. The caption of the 2010 Action recited that Orly brought suit, in relevant part,

                   “on behalf of the ORLY GENGER 1993 TRUST.”

               b. In her Complaint, Orly recited that she “brings this action on behalf of the Orly

                   Trust as the beneficiary of the Orly Trust to protect her interests thereunder.”

               c. Based on her representations to the Court that she was proceeding on behalf of

                   the Orly Trust, on October 26, 2011 Orly secured a temporary restraining order

                   from the New York State Court to enjoin Dalia Genger, Orly’s mother and the

                   Trustee of the Orly Trust, from prosecuting in Delaware any action relating to

                   the subject matter of the 2010 Action, which Orly’s court papers described as

                   “duplicative” of the 2010 Action.

               d. Thereafter, when defendants in the 2010 Action moved to dismiss Orly’s

                   derivative claims for lack of standing, Orly filed an opposition memorandum of

                   law on November 22, 2011 in which she argued that: “as the beneficiary of the

                   Orly Genger 1993 Trust, [Orly] has a right to assert causes of action on behalf

                   of the trust,” quoting from a holding in a related case.

               e. Thereafter, at a motion hearing on March 13, 2012, Orly’s counsel further

                   argued that Orly had the right to pursue derivative claims on behalf of the Orly

                   Trust, notwithstanding that the Trustee of the Orly Trust was a party to the very

                   same proceeding, stating:



                                                 6
      Case 1:19-cv-05642-LGS-DCF Document 1 Filed 06/17/19 Page 7 of 16



                       … [T]here's no question that the Orly Trust is represented. The
                       caption of the case says that Orly is representing both herself and
                       the Orly Trust. The Orly Trust interests are represented here. If the
                       Court agrees with me, it's being represented by me. If the Court
                       agrees with [the Trustee’s counsel] Mr. Meister -- I don't think that
                       will happen -- but if it does, it's being represented by Mr. Meister
                       and Dalia. Everyone here, every trustee, every beneficiary is right
                       before the court.

                   When counsel for the remainderman beneficiary questioned the bona fides of

                   Orly’s pleading, Orly’s counsel reassured the Court that the lawsuit was indeed

                   for the benefit of the Orly Trust, and if the Court disagreed, then it could only

                   be because it was not “paying attention”:

                       As far as the fact that Orly is trying to steal from the trust, if your
                       Honor credits that, then honestly it has not [been] paying attention
                       to the last two years of litigation. But I will draw the Court's
                       attention to footnote 7 of page 10 of Orly Genger's second reply
                       memorandum in further support of her motion to enjoin defendants
                       Dalia Genger, the Trump Group and TPR Investments from
                       prosecuting the duplicative Delaware chancery action, where Orly
                       explains that Orly seeks the reformation of the stipulation of
                       settlement, which would result in the Orly Trust continuing to have
                       the same beneficial interest in its TRI shares that it was intended to
                       have as a result of Arie and Dalia's divorce.

                   (Emphasis added).

       30.     Consistent with the forgoing representations as to the nature of the claims, the 2013

Settlement made clear that, by its terms, the Trump Group would obtain free and clear title to the

Orly Trust Shares, i.e., the disputed TRI shares in which the Orly Trust claimed an ownership

interest, and in which Orly in her personal capacity did not.

       31.     Thus, one of the settlement terms was that Defendants Arie and Tedco would take

all actions necessary to obtain a judicial declaration that the members of the Trump Group “own

all right, title and interest to the shares of [TRI] … purportedly transferred by TPR in October 2004

to … the Orly Genger 1993 Trust (the ‘Orly Trust Shares’).”

                                                 7
      Case 1:19-cv-05642-LGS-DCF Document 1 Filed 06/17/19 Page 8 of 16



       The Trump Group Agreed to Pay $32.3 Million for the Orly Trust Shares

       32.     The 2013 Settlement Agreement provided, in relevant part, that the Trump Group

would pay $32.3 million and, in exchange, Orly, Arie, and Arie’s two litigation funders (the

Brosers) and their related entities—defined therein, collectively, as the “AG Group”—would

provide the Trump Group with, inter alia, a declaration that the Trump Group owns “all right, title

and interest (beneficially, of record, and otherwise)” to the TRI shares, and Arie and Orly would

provide corresponding waivers of any ownership claims.

       33.     Despite these broader recitations, the only material consideration that the Trump

Group in fact received for the foregoing settlement payment was the release of the derivative

claims by Orly, in her capacity as trust beneficiary, with respect to the Orly Trust Shares. As Judge

Forrest of this Court found in her January 5, 2015 Opinion & Order in Genger v. Genger, C.A.

No. 14-cv-5683, “by entering into the 2013 Settlement, Orly monetized her beneficial interest in

the Orly Trust shares for $32.3 million ….”

       34.     Although Orly also purported to waive any individual claim to ownership of TRI

shares in the 2013 Settlement, that waiver was, at most, a mere formality, because Orly never had

any individual interest in any TRI shares. To the contrary, in the 2010 Action, Orly, suing in part

in her derivative capacity as trust beneficiary on behalf of the Orly Trust, expressly alleged that

the shares at issue were “Orly Trust Shares.”

       35.     Similarly, any purported waiver from Arie in the 2013 Settlement was also, at most,

a mere formality. More than four months before, on February 11, 2013, the Delaware Court of

Chancery had entered judgment in favor of the Trump Group and against Arie Genger in a case

entitled TR Investors, LLC v. Genger, C.A. No. 6697-CS, holding that Arie had no claim to

ownership of any TRI shares. Further, in a prior proceeding in 2011, the Delaware Supreme Court



                                                 8
       Case 1:19-cv-05642-LGS-DCF Document 1 Filed 06/17/19 Page 9 of 16



already had ruled that Arie’s ownership position was untenable; it had remanded the action solely

to cure jurisdictional deficiencies based on failure to join another necessary party.

       36.      The only other signatories to the 2013 Settlement were Arnold and David Broser.

The Brosers, however, also had no claim whatsoever to any TRI shares; indeed, they never asserted

any affirmative claims of any kind.

       37.      A fortiori, the Brosers had no interest in the Orly Trust Shares. The Brosers had

provided litigation funding solely to Arie Genger. The Brosers thus had no interest in—and did

not have any reason to believe they had any interest in—any recovery upon the Orly Trust shares.

David Broser so admitted, having testified as follows:

                a. “Q: Was Orly Genger a borrower from you? A: No.”

                b. “Q: Has Ari[e] ever told you that if Orly were to recover money as part of her

                   other litigations that that money would also be pledged or given to him to pay

                   off his debts or otherwise? A: No.”

       38.      Thus, the entire $32.3 million in Settlement Proceeds is properly attributable to the

Trump Group’s extinguishment of the Orly Trust’s claims to beneficial ownership of the Orly

Trust Shares.

       39.      Putting aside that no portion of the 2013 Settlement Proceeds is properly

attributable to Arie’s TRI shares or to any claimed interest of the Brosers, for the reasons

previously given, under no circumstances could Defendants reasonably claim that the entire $32.3

million is attributable to acquisition of title to Arie’s purported TRI shares, and none attributable

to acquisition of clean title to the Orly Trust Shares.




                                                  9
      Case 1:19-cv-05642-LGS-DCF Document 1 Filed 06/17/19 Page 10 of 16



       Defendants Wrongfully Receive and Retain Assets of the Orly Trust

       40.     As described above, despite the fact that the 2013 Settlement concerned, and could

only be providing consideration for, the Orly Trust’s claim to beneficial ownership of the Orly

Trust Shares. Despite the foregoing, the attorney serving as payment agent under the 2013

Settlement, William Wachtel—the same attorney who filed the above-referenced November 22,

2011 memorandum of law on behalf of the Orly Trust—acting at the direction of the Defendants,

transferred the funds outside the Orly Trust to a series of entities controlled by the Brosers.

       41.      The 2013 Settlement “payment” had two components: (a) an upfront payment of

$17.3 million, and (b) two promissory notes, each in the amount of $7.5 million, to be paid upon

the happening of various events, many of which have not yet occurred. Accordingly, to date, no

payment has been made for any amount under either promissory note.

       42.      Upon information and belief, approximately $16.3 million of the $17.3 million

cash payment ended up with Defendant Tedco, a fact only recently discovered. Specifically, on

July 1, 2013, the Trump Group made the first $17.3 million payment thereunder. It wired the

payment to the client IOLA account of Wachtel Missry LLP (the firm representing Orly in the

underlying suit), who then wired it to the Litigation Trust (a trust co-created by Orly and Arie and

naming David Broser as a co-trustee), who then wired it to ADBG (the Broser entity designated

as lender in the parties’ Credit Agreement), and finally all but $1 million of it ended up with Tedco

(another entity owned by the Broser family).

       43.      Upon information and belief, the $16.3 million that was wired to Tedco ultimately

was distributed in whole or part to Tedco’s controlling shareholders, the Brosers.




                                                 10
      Case 1:19-cv-05642-LGS-DCF Document 1 Filed 06/17/19 Page 11 of 16



       44.     Upon information and belief, all or virtually all of the remaining funds of this $17.3

million, as was also only recently discovered, went to Arie or an agent or attorney acting on his

behalf, i.e., Lance Harris.

       45.     Upon information and belief, the two promissory notes are currently held by

Defendant Michael Bowen, as agent under the 2013 Settlement (in place of William Wachtel, the

agent named in the Agreement). Defendant Bowen also continues to purport to act as attorney

with respect to derivative claims on behalf of the Orly Trust in a related New York state court

proceeding entitled Orly Genger v. Dalia Genger et al., Index No. 109749/2009.

        The Orly Trust Is Liable for at Least $8 Million to Recovery

       46.     As discussed at the outset, at the time of the transfers described above, the Orly

Trust was indebted to TPR as a result of a debt evidenced by the Note. Recovery is an assignee of

TPR’s rights to the funds evidenced by the Note.

       47.     That indebtedness existed—and exists—because the Note provides in relevant part:

“Each of the undersigned assumes and becomes liable for the percentage of this Note set forth

opposite its respective name, and agrees that the Holder may enforce this Note, to the extent of

such liability, as if the undersigned were the Maker thereof.”

       48.     One of the undersigned parties is the Orly Trust, and the percentage set forth

opposite its name is 48%. Thus, the Orly Trust is liable for 48% of the principal and accrued

interest on the debt evidenced by the Note.

       49.      Within the past six years, the Orly Trust has acknowledged in a signed writing its

continuing obligation of indebtedness to TPR on the Note.

                        FIRST CAUSE OF ACTION (BY RECOVERY)
                                 (Declaratory Judgment)

       50.     Plaintiffs repeat and reallege each of the foregoing paragraphs herein.

                                                11
      Case 1:19-cv-05642-LGS-DCF Document 1 Filed 06/17/19 Page 12 of 16



        51.     The Orly Trust contends that the two promissory notes held by Defendant Bowen

represent property of the Orly Trust because they were issued in respect of $15 million of the $32.3

million total that the Trump Group agreed to pay as consideration for acquiring all right, title, and

interest in the Orly Trust Shares, and only a representative of the Orly Trust has the right and

power to obtain such right, title, and interest.

        52.     To the extent any other party has sought to encumber the notes with liens based

upon supposed liabilities of any person or entity other than the Orly Trust, such encumbrances

cannot affect or undermine the Trust’s right to obtain the note free and clear of any such

encumbrances, because Orly has no claim in her personal capacity to the notes.

        53.     An actual controversy exists between the parties concerning ownership of the

promissory notes, the Trustee having made demand on the Defendants to acknowledge the Orly

Trust’s right to the notes, and the Defendants having declined to do so.

        54.     The Court should declare that Recovery, as assignee of the Orly Trust’s claims

concerning the 2013 Settlement Proceeds, is entitled to the notes, free and clear of any

encumbrances other than any valid indemnity claim by the Trump Group.

                       SECOND CAUSE OF ACTION (BY RECOVERY)
                               (Money Had and Received)

        55.     Plaintiffs repeat and reallege paragraphs 1-49 herein.

        56.     Upon information and belief, Tedco received approximately $16.3 million in 2013

Settlement Proceeds, which it distributed in whole or part to the Brosers, and Arie received

approximately $1 million in Settlement Proceeds, all of which should have gone to the Orly Trust

in respect of the Orly Trust Shares.

        57.     Tedco, the Brosers, and Arie benefited from such funds.




                                                   12
      Case 1:19-cv-05642-LGS-DCF Document 1 Filed 06/17/19 Page 13 of 16



          58.   At the time they obtained such benefit, the foregoing Defendants were aware that

such benefit belonged to the Orly Trust.

          59.   The foregoing Defendants cannot retain such funds in equity in good conscience to

the detriment of the Orly Trust.

          60.   As such, Tedco, the Brosers, and Arie liable for restitution to Recovery, in its

capacity as assignee of the Orly Trust’s claims concerning the 2013 Settlement Proceeds, of money

had and received.

                       THIRD CAUSE OF ACTION (BY RECOVERY)
                                 (Unjust enrichment)

          61.   Plaintiffs repeat and reallege paragraphs 1-49 herein.

          62.   Upon information and belief, Tedco received $16.3 million in 2013 Settlement

Proceeds, which it distributed in whole or part to the Brosers, and Arie received roughly $1 million

in Settlement Proceeds, all of which should have gone to the Orly Trust in respect of the Orly Trust

Shares.

          63.   Tedco, the Brosers, and Arie provided nothing of value to the Orly Trust to warrant

receipt of 2013 Settlement Proceeds generated in respect of a waiver of claims concerning the Orly

Trust Shares.

          64.   The foregoing Defendants benefited from such funds at the Orly Trust’s expense.

Indeed, Arie’s actual benefit was $17.3 million, because in exchange for his directing the $16.3

million to go to the Brosers rather than himself, he paid off a debt to them of the same amount.

          65.   At the time they obtained such benefit, the foregoing Defendants were aware that

such benefit belonged to the Orly Trust.

          66.   The foregoing Defendants cannot retain such funds in equity in good conscience to

the detriment of the Orly Trust.

                                                 13
      Case 1:19-cv-05642-LGS-DCF Document 1 Filed 06/17/19 Page 14 of 16



        67.    As such, Tedco, the Brosers, and Arie are liable for unjust enrichment to Recovery,

in its capacity as assignee of the Orly Trust’s claims concerning the 2013 Settlement Proceeds.

                    FOURTH CAUSE OF ACTION (BY MANHATTAN)
                     (Fraudulent Conveyance – Debtor & Creditor L. § 273)

        68.     Plaintiffs repeat and reallege paragraphs 1-49 herein.

        69.    At the time of the 2013 Settlement, the Orly Trust owed several million dollars to

TPR, as evidenced by its 48% share of D & K’s principal and interest obligations.

        70.     Upon information and belief, excluding its interest in the Orly Trust Shares, the

Orly Trust lacked sufficient assets to pay that debt at the time of the 2013 Settlement.

        71.    The Orly Trust either was insolvent, or was caused to be insolvent, when Orly, who

was the Orly Trust’s representative in the 2010 Action as a plaintiff asserting derivative claims on

its behalf, entered the 2013 Settlement causing the entire $32.3 million in 2013 Settlement

Proceeds to be placed outside the Orly Trust.

        72.    The Orly Trust did not receive fair consideration from the Defendants for such

transfers.

        73.    Upon information and belief, the Orly Trust owes no less than $8 million on the

debt evidenced by the Note to Manhattan as assignee of TPR, which debt is unpaid.

        74.    Accordingly, the conveyances of the 2013 Settlement Proceeds to Defendants were

fraudulent conveyances with respect to Manhattan, in its capacity as assignee of the Note from

TPR, within the meaning of New York Debtor & Creditor Law § 273.

                      FIFTH CAUSE OF ACTION (BY MANHATTAN)
                     (Fraudulent Conveyance – Debtor & Creditor L. § 276)

        75.    Plaintiffs repeat and reallege paragraphs 1-49 herein.




                                                14
      Case 1:19-cv-05642-LGS-DCF Document 1 Filed 06/17/19 Page 15 of 16



       76.      Upon information and belief, the Defendants caused the conveyances of the 2013

Settlement Proceeds to Arie Genger, Tedco, and Bowen to occur with actual intent to hinder, delay,

or defraud the present or future creditors of the Orly Trust, including but not limited to TPR.

       77.      Upon information and belief, the Orly Trust owes no less than $8 million on the

debt evidenced by the Note to Manhattan as assignee of TPR, which debt is unpaid.

       78.      Accordingly, the conveyances of 2013 Settlement Proceeds to Defendants were

fraudulent conveyances with respect to Manhattan, in its capacity as assignee of the Note from

TPR, within the meaning of New York Debtor & Creditor Law § 276.

                         SIXTH CAUSE OF ACTION (BY MANHATTAN)
                        (Fraudulent Conveyance – Debtor & Creditor L. § 276-a)

       79.      Plaintiffs repeat and reallege paragraphs 1-49 herein.

       80.      Upon information and belief, Orly caused the conveyances of 2013 Settlement

Proceeds to Arie Genger, Tedco, and Bowen to occur, and such Defendants received such

conveyances, with actual intent to hinder, delay, or defraud the present or future creditors of the

Orly Trust, including but not limited to TPR.

       81.      The Orly Trust owes at least $8 million on the debt evidenced by the Note to

Manhattan as assignee of TPR, which debt is unpaid.

       82.      Accordingly, Manhattan, in its capacity as assignee of the Note, is entitled to

payment of its reasonable attorneys’ fees by Defendants under New York Debtor & Creditor Law

§ 276-a.

       WHEREFORE, Plaintiffs demand that the Court enter judgment:

                a.     On the First Cause of Action, declaring that the two promissory notes held

by Bowen are property of Recovery as assignee of the Orly Trust, free and clear of any

encumbrances;


                                                 15
     Case 1:19-cv-05642-LGS-DCF Document 1 Filed 06/17/19 Page 16 of 16




                b.      On the Second and Third Causes of Action, awarding damages to Recovery,

(i) against Tedco and the Brosers in such amounts as are determined at trial, but not less than $16.3

million, and (ii) against Arie in such amounts as are determined at trial, but not less than $1 million

on the Second Cause of Action and $17 .3 million on the Third Cause of Action;

               c.       On the Fourth and Fifth Causes of Action, pursuant to New York Debtor &

Creditor Law § 278, (i) setting aside the relevant conveyances and/or, (ii) annulling the relevant

obligations to the extent necessary to satisfy Manhattan's claim, and/or (iii) disregarding the

conveyances, and (iv) attaching or levying execution upon the property conveyed to the extent of

Manhattan's interest;

               d.       On the Sixth Cause of Action, awarding reasonable attorney's fees to

Manhattan;

       Together with pre-judgment interest, post-judgment interest, costs, and such other and

further relief as the Court deems just and proper.

Dated: New York, New York
       June 17, 2019


                                               WALDEN MACHT & HARAN LLP


                                                mJ/;::J~
                                                      By:    Milton Williams
                                                                                    L
                                                             Daniel A. Cohen
                                              One Battery Park Plaza, 34th Floor
                                              New York, NY 10004
                                              (212) 335-2030
                                              Attorneys for Plaintiffs




                                                 16
